Citation Nr: 1624932	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for essential hypertension prior to November 23, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1986 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned September 2014.

This case was last before the Board in July 2015, when it was remanded for additional development.  


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's hypertensive disability more closely approximates that of an individual with a history of diastolic blood pressure predominantly 100 or more that requires continuous medication for control; however, his systolic and diastolic readings throughout the appeal period are not shown to be predominantly 200 or more, or 110 or more, respectively.

2.  Throughout the appeal period, the Veteran's residuals of a TBI are shown to have a highest level of severity of "0" for the applicable 10 facets.

3.  The Veteran's cognitive impairments noted throughout the appeal period, as well as other "subjective symptoms" such as headaches, sleep disturbance, or decreased social interaction, are attributed to and contemplated by the Veteran's other separately service-connected disabilities, particularly his psychiatric and headache disabilities, which are unrelated to the Veteran's TBIs in service.  

CONCLUSIONS OF LAW

1.  The criteria for award of an initial 10 percent evaluation, but no higher, throughout the appeal period for essential hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria establishing an initial compensable evaluation for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155. 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran's initial evaluation claims for TBI and hypertension arise from an appeal of the initial evaluation of those disabilities following the award of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Finally, the Board acknowledges that this case was the subject of a July 2015 remand, which requested that VA treatment records since April 2014 be obtained, and that the Veteran be afforded VA examinations of his TBI and essential hypertension.  VA treatment records through December 2015 have been obtained and associated with the claims file; the Veteran underwent VA examinations of his TBI and hypertensive disabilities in December 2015.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Increased Evaluation for Essential Hypertension

The Veteran is currently assigned a noncompensable evaluation for essential hypertension for the period of February 1, 2012 through November 22, 2015, and a 10 percent evaluation thereafter.  Those evaluations have been assigned under Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

On appeal, the Veteran asserts that his hypertension warrants a compensable evaluation.  In particular, he has argued-in his December 2012 notice of disagreement and July 2013 substantive appeal, VA Form 9-that he requires continuous medication for control of his hypertension throughout the appeal period and that he has a history of diastolic blood pressure predominantly 100 or more.  The Board agrees that a compensable evaluation for the Veteran's hypertension is warranted for the reasons explained below.  

In September 2011, prior to his discharge from service, the Veteran underwent a VA general medical examination, which included addressing his hypertension claim.  At that time, the examiner noted that the Veteran's hypertension had its onset in 1993, at which time he was noted to have elevated blood pressure during routine clinic visits and he was started on medication a few years later.  He had a hypertensive crisis in 1999 with a headache and dizziness, although he did not have a stroke; they increased his blood pressure medications and his blood pressure readings were variable and not yet stable.  The Veteran reported some chest pain in the past, but multiple stress tests were normal.  He was shown to be currently taking Lotrel and Triam-HCTZ for his hypertension at that time, with use of Lisinopril in the past.  On examination, the Veteran had a pulse of 100 beats per minute, with blood pressure readings of: 138/98, 138/98, and 140/96.  The Veteran was diagnosed with essential hypertension; his hypertension did not have any effects on his usual daily activities or usual occupation with resulting work problems.  The examiner noted that the Veteran did not have a heart abnormality diagnosed at that time.  

The Veteran was discharged from service on January 31, 2012; the Board has reviewed the Veteran's VA treatment records through December 2015.  The Board notes that he had the following blood pressure readings in those records: 134/84 in July 2012 and 120/75 in April 2014; a January 2014 record noted the July 2012 reading and a July 2014 record noted the April 2014 reading.  In the July 2012 record, the Veteran was shown to be treated with blood pressure medication; a February 2014 record indicated that the Veteran's blood pressure medication was continued.  Thus, the Board notes that the Veteran is shown to have been taking medication for his hypertension continuously since discharge from service.  

In March 2014, the Veteran underwent another VA examination for his hypertension.  The examiner noted that the Veteran was diagnosed with hypertension during the military and has been on hypertensive medications since the 1990's; he further noted the 1999 hypertensive crisis.  The examiner noted that service treatment records from August 2010 to March 2011 showed blood pressure readings of: 157/85, 141/98, 149/93, 146/101, 151/88, 128/88, 140/99, 137/97, 133/91, 140/102, and 129/92.  The Veteran was noted as taking Triam-HCTZ and then Norvasc was added.  The examiner noted that since discharge from service in January 2012, the Veteran has been treated with Triam-HCTZ and metoprolol; blood pressure readings in the 130s/90s were noted.  It was noted that after a reading of 147/104 in June 2012, Lotrel 10/40 was added to his medication regimen.  The Veteran reported that his blood pressure readings taken at home "run around 135/80s."  The examiner noted he was diagnosed with hypertension.  The Veteran was noted as talking Lotrel 10/40, Triam-HCTZ 37.5/25, and metoprolol 50 mg daily.  The examiner noted that there was not a history of diastolic blood pressure elevation predominantly 100 or more.  On examination, the following blood pressure readings were obtained: 127/90, 127/83, and 31/86.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

Additionally, the Veteran underwent a VA examination of his hypertension on November 23, 2015.  The examiner noted that the Veteran was diagnosed with hypertension during service; he also noted the March 2014 examination report.  

The examiner noted the Veteran's "persistently high diastolic blood pressure readings in 2012," noting a high systolic reading of 155 and a high diastolic reading 104.  Lotrel 10/40 was added to his medication regimen; since that time, the examiner noted blood pressure readings in his VA treatment records with a high systolic reading of 159 and a high diastolic reading of 102, although some of those elevated readings were felt to be due to Wellbutrin that the Veteran was taking for his psychiatric disability.  The Veteran reported that his blood pressure readings taken at home were "around 130/85," although he did not bring his records with him.  The Veteran stated that "his blood pressure is well controlled at home."  

The examiner noted that the Veteran was on 5 medications for his hypertension, including amlodipine, benazepril, Triam-HCTZ, and metoprolol.  The examiner noted a 2014 renal ultrasound that was normal and that ruled out renal artery stenosis.  He was diagnosed with essential hypertension.  On examination, the Veteran was noted to be taking continuous medication for his hypertension, including Lotrel, Triam-HCTZ, and metoprolol.  The Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  His blood pressure readings obtained during the examination were: 145/104, 156/102, and 148/98, with an average blood pressure reading of 149/101.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  The examiner noted that the Veteran had normal kidney function and he did not have any cardiac symptoms.  The Veteran was additionally noted as having the same regimen of 5 drugs (2 of them combination drugs) since as in April 2014.  He noted that the Veteran's blood pressure readings in 2012 were noted as being elevated due to taking Wellbutrin, although after discontinuing that drug his blood pressure readings were 

more normal . . . since July 2012 except July 2014 which were repeated as normal again [in] July 2015.  Blood pressures are elevated on examination today.  Veteran reports home blood pressure recordings are usually well controlled.  Veteran requires continuous medications . . . for adequate control of blood pressure.  There is no signs or symptoms of any end organ manifestations of hypertension, further supporting fairly good control of blood pressure with the 5 medications.  

Finally, the Board has reviewed the Veteran's service treatment records and notes that the blood pressure readings noted in the March 2014 examination were generally confirmed by those records.  

Based on the foregoing evidence, the Board finds that a 10 percent evaluation throughout the appeal period is warranted for the Veteran's essential hypertension.  Since military service, the Veteran has been shown to be taking continuous medication for treatment and control of his hypertension.  While the examiners noted that the Veteran did not have a history of diastolic blood pressure readings which were predominantly 100 or more, the AOJ awarded the Veteran a 10 percent evaluation for his continuous medication use at that time.  The Veteran has clearly had continuous medication use throughout the appeal period and the Board finds no discernible difference between the disability picture prior to November 23, 2015 than the disability picture shown during that examination.  Moreover, at least some of the Veteran's prior diastolic readings were 100 or more.

However, an evaluation greater than 10 percent for the Veteran's hypertension is not warranted as the evidence of record does not demonstrate that his diastolic blood pressure is predominantly 110 or more or that his systolic blood pressure is predominantly 200 or more.  Such a conclusion is borne out by the above noted evidence.  

Additionally, the Board has carefully compared the level of severity and symptomatology of the Veteran's hypertensive disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the diastolic and systolic blood pressure readings, as well as the Veteran's need for continuous medication have been addressed.  The Veteran has not indicated that there are any further symptoms associated with his hypertension, such as dizziness, lightheadness, or syncope, except for one isolated incident in his remote history.  For these reasons, as the rating schedule is adequate to evaluate the hypertensive disability, referral for extraschedular consideration is not in order.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is on appeal under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record does not indicate that the Veteran is currently unemployed due to his hypertensive disability.  In fact, the Veteran is shown to be working currently at the Social Security Administration throughout the appeal period, since his discharge from service, as further discussed below.  Since there is not any evidence of record that the Veteran's hypertensive disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that the issue of entitlement to a TDIU is not before the Board at this time.  

In short, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 10 percent disability rating, but no higher.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Residuals of TBI

Background

Prior to discharge from military service, the Veteran underwent a VA TBI-specific examination in September 2011.  During the examination, the Veteran described two different TBIs, the first in May 2004 during a parachute jump when he suffered a hard landing.  He suffered from an altered state of consciousness at that time for about 30 seconds.  His second reported TBI was in February 2005 when, while in the Republic of Iraq, an artillery round hit a vehicle two vehicles behind his, causing an altered state of consciousness for an unknown amount of time.  The Veteran reported that he had not undergone any evaluation or treatment in regards to his history of having suffered a mild TBI; he reported that he was diagnosed with having a concussion without loss of consciousness in February 2011.  

Regarding symptomatology, the Veteran reported lumbar and cervical spine pain and some neurological symptoms associated with his neck pain, which he reported were due to working with heavy gear and carrying heavy equipment.  The Veteran further reported difficulties with memory but denied difficulties with headaches, dizziness, fatigue/sleep or tinnitus in a December 2005 Post-deployment assessment.  In a February 2011 questionnaire, however, the Veteran reported having every possible TBI symptom with the exception of not having problems with balance; he stated having ongoing problems with memory, tinnitus, irritability, and sleeping, although he reported being unsure of whether his symptoms were related to his TBI.  The examiner also noted the Veteran was diagnosed with obstructive sleep apnea (OSA) in March 2010.  The Veteran denied any other TBIs or head injuries; the examiner noted that his TBI, spine and headache conditions had stabilized.  

Respecting physical neurologic deficits, the Veteran reported headaches for about three years, which the examiner noted was not temporally related to his TBIs and were therefore not related to his TBIs.  The examiner also noted that in March 2011, the Veteran reported that his headaches were related to stress and frustration.  The Veteran also reported having decreased hearing acuity and tinnitus, with onset in 2007 and 2010, respectively.  The examiner noted that a September 2011 audiologist related both of those claimed disabilities to the Veteran's noise exposure during service rather than his TBI.  The Veteran also complained of difficulties with decreased visual acuity, including being provided corrective glasses over the last few years for presbyopia, myopia and astigmatism; the examiner noted that all of those conditions were not attributable to the Veteran's TBIs.  The Veteran reported photosensitivity with his headaches, but did not experience that symptom otherwise.  The Veteran denied any difficulties with decreased taste, anosmia, cranial nerve dysfunction, vertigo or dizziness.  The examiner noted that the Veteran had lightheadedness complaints, although such orthostatic symptoms began since being treated for hypertension about 20 years ago.  The Veteran denied any endocrine dysfunction, other autonomic dysfunction, or difficulties with malaise.  However, he reported fatigue due to poor sleep and his psychological condition since 2009.  

The Veteran additionally reported difficulties with speaking when anxious or angry, but not otherwise; he denied any difficulties with dysarthria, aphasia, dysphagia, apraxia, seizures, blackouts, spasticity, sensory loss, dysesthesias, paresthesias, or weakness.  He reported being clumsy all his life, but denied any balance or coordination difficulties.  He did not have any pain syndrome due to his TBIs.  The Veteran reported difficulties with bladder frequency and bowel function, although the examiner noted that these difficulties were not related to his TBIs; he also reported erectile dysfunction since 2008.  

Respecting cognitive functioning, the Veteran reported having worsening cognitive deficits since 2009; the examiner noted that his deficit onset was not temporally related to his TBIs and that the fact that his deficits were worsening over time made them inconsistent with being due to his TBIs.  The examiner noted that the Veteran was diagnosed with PTSD, anxiety and depression; he attempted suicide in February 2010, although he called for help after initiating the attempt.  The Veteran additionally noted difficulties with insomnia in 2009 due to his psychological condition and all the stresses in his life.  He got five to six hours of sleep a night with CPAP treatment and medications.  The Veteran's symptoms were noted as being stable.  At that time, the Veteran was noted as having many restrictions to his occupation and activities of daily living due to his numerous physical conditions, although he was still able to work in his job in the military; he was expected to retire from service in January 2012 at which time he expected to obtain some sort of post-service employment, possibly in the transportation sector.  The examiner noted that the Veteran's "TBIs have not compromised his work."  The examiner also noted that the Veteran was maintaining a 3.49 grade point average in his pursuit of a Bachelor's of Science Degree in Business Management.

On physical examination, the Veteran was alert and oriented and provided his medical history.  The examiner noted that the cognitive elements were addressed in a concurrent psychiatric examination report.  The Veteran's speech was fully communicative without evidence of any aphasia or dysarthria.  Cranial nerves I through XII were intact, including smell and taste protocol and visual field confrontation testing.  There was normal visual tracking and the vestibulo-ocular reflex was normal.  There was a negative glabellar blink reflex and a negative grasp reflex.  There were no upper or lower extremity paratonias.  The Luria 3-Step Motor Sequence was normal.  

Deep tendon reflexes were 2+ bilateral biceps, brachioradialis, triceps, quadriceps, and gastrocsoleus.  Bilateral toes were downgoing.  There was no clonus or Hoffmann's.  There was normal motor tone with 5/5 strength overall without evidence of any localized weakness, atrophy, fasciculations, or apraxia.  Sensation was present to pinprick, touch, vibration, and proprioception throughout, without evidence of any dysesthesias or paresthesias; however, the Veteran stated that pinprick sensation was dull (rather than being sharp) everywhere.  Rapid alternating movements were intact in all extremities without evidence of any dysmetria or dysdiadochokinesis.  The Veteran had no evidence of any tremors.  Ambulation was normal without evidence of ataxia or spasticity.  Ambulation was characterized by normal heel strike, toe push-off, head/neck and trunk rotation, and symmetrical arm swing.  He was able to heel walk, toe walk, and tandem gait forward and backward without balance losses.  Romberg testing was negative.  The Veteran was able to single stance more than 30 seconds on each lower extremity without balance losses.  TMJ opening, closure, and lateral movements were evaluated; there was evidence of temporalis, masseter, pterygoid, and suboccipital myofascial tightness and tenderness.  Fibromyositic nodules with active trigger points were noted in the suboccipital musculature that mimicked a portion of his headache syndrome.  Lasegue's and Waddell's signs were negative.  There was normal spine posture, with normal head position and symmetrical appearance without evidence of any abnormal spinal curvatures or ankylosis.  Range of motion of the cervical and lumbar spines was noted.  

With regards to the TBI Facets 7 through 10, the examiner noted "0"s for subjective symptoms, noting that he did not have 3 or more subjective symptoms that interfered with his work, instrumental activities of daily living, or work/family/other close relationships; motor activity, noting that it was normal without evidence of apraxia; and, communication, noting he was able to communicate complex ideas by spoken/written language (expressive communication) and to comprehend spoken/written language.  The Veteran also had a normal state of consciousness.  He was diagnosed with TBI with symptoms, although the examiner noted that the Veteran had a history of TBIs, but without residuals as per the facets above.

The Veteran additionally underwent a psychiatric examination at that time.  During that examination, the Veteran reported having disturbing dreams approximately 3 times a week; he woke up feeling exhausted and drenched with sweat.  Loud noises triggered intrusive memories of his deployments, as did driving under underpasses and accidents.  He tried to avoid thinking about his experiences and tried to focus on his family to avoid thoughts and feelings associated with his experiences.  The Veteran also reported being a sports fanatic, although now he does not have any interest in doing anything.  He was not sociable anymore and did not interact with people as much as he used to.  He further reported that he used to entertain people but now is more withdrawn and avoided activities that had to do with people.  He felt more detached from others and noted a decline in his desire for intimacy.  The Veteran averaged 4-5 hours of sleep per night.  He had difficulty staying asleep; he was more irritable than he used to be and had problems with anger and getting angry at simple things.  The Veteran preferred to eat at home and did not like going to restaurants; he was constantly on guard and needed to face the door.  He reported that he had a short attention span and that his memory was bad to the point where he had to write everything down.  He also reported having depression since 2007 when he lost a soldier under his command.  He also had a hard time working with his superior during that time and described that time as the "worst 4 years of his life"; he had a hard time letting it go and reported that he was angry at the world.  He finally reported that his symptoms caused disruption to his work, as he had a difficult time focusing and staying organized and found himself falling behind in his work.  

Regarding his TBI symptoms, the Veteran reiterated the two TBI incidents as noted above.  He did not lose consciousness during either of these events, nor did he experience any loss of memory for those events.  Subjective symptoms include positive for insomnia; positive for mood swings, primarily anger; positive for anxiety and depression; and positive for malaise.  Cognitive problems are positive for short-term memory problems and positive for attention and concentration difficulties.  Executive problems are positive for judgment difficulties.  He reported that he has problems with decision making and prioritizing.  He reported that his activities of daily living are impacted by feelings of worthlessness, depression, and anger.  His employment is affected by concentration difficulties as well as depression and feelings of worthlessness.  He is being treated with multiple medications which appeared to have some modest results.

After examination, the examiner noted that the Veteran did not appear to have a cognitive disorder, and it was likely his symptoms were attributable to his diagnoses of PTSD and major depression.  Respecting the TBI facets, the examiner noted that Facets 1-6 were "0."  Facets 1-6 correspond with: memory, attention, concentration, executive functions; judgment; social interaction; orientation; visual spatial orientation; and neurobehavioral effects.

The Veteran discharged from service on January 31, 2012; he continued to seek mental health treatment through VA throughout the appeal period, as noted in the VA treatment records through December 2015 that are of record.  In August 2012, the Veteran sought treatment for his TBI with a VA social worker.  The Veteran reported many of the same symptoms as detailed in the September 2011 examination reports; the social worker noted that the Veteran was "doing well" after his TBI.  She noted that he had started working and that provided a mission and purpose to his life.  She also indicated that likely other factors including emotional issues, such as stress, anxiety and depression, could be affecting his cognitive functioning.

The Veteran underwent a brain MRI in October 2012; that test revealed pronounced dilation of perivascular spaces which appeared greater than seen in a May 2011 study.  There were also multiple bilateral white matter FLAIR sequence signal hyperintensities which appeared more numerous and more prominent which may be in part due to the technique.  A very large cavum septum pellucidum was noted.  Individual findings were nonspecific, although the constellation of findings could be seen in the setting of a TBI.  The differential diagnosis for white matter lesions would include microvascular ischemic changes, demyelinating disease, infection and inflammatory processes.  There were no mass lesions or acute intracranial pathology noted.  

The Veteran underwent a March 2014 TBI VA examination.  During that examination, the Veteran reported 2 TBI incidents during military service; he also reported that he may have had as many as 5 TBI incidents during his period of parachuting.  He believed that his residual memory and headaches were the result of his TBIs.  On examination, the examiner noted that TBI facets 1-4, 6, and 8 were answered in a concurrent psychiatric examination.  The Veteran's motor activity was noted as normal, as was his consciousness.  He was able to communicate by (expressive communication) and to comprehend spoken and written language.  The examiner additionally noted that the Veteran had subjective symptoms that mildly interfered with his work, instrumental activities of daily living, or work, family or other relationships; those subjective symptoms were: headaches, memory problems and sleep disturbance, although the examiner also noted that there Veteran did not have any subjective symptoms or neurological conditions that were attributable to a TBI.  The examiner concluded that the Veteran's TBI did not impact his ability to work.  

The examiner further noted that an April 2013 MRI revealed multiple, table foci of non-enhancing hyperintensity white matter, predominantly centrum semiovale periventricular; however there was involvement of the peripheral fibers, left greater than right, splenium of corpus collusum, and likely within the left greater than right mid-pons.  Demyelinating disease would be relatively high within the differential.  Other possibilities could include vasculitis or atypical infection.  

The examiner additionally concluded that the Veteran's headaches, which were addressed in a separate examination report, were best characterized as tension-type headaches, and therefore were not a residual of the Veteran's TBI.  Likewise, the examiner noted that the Veteran's MRI findings-including the white matter lesions-were not likely secondary to his TBI, but rather to multiple co-morbidities, such as hypertension and microvascular disease secondary to early diabetes mellitus.  

In an April 2014 psychiatric examination report, the examiner noted several complaints regarding cognitive functioning, including memory loss, concentration and attention problems, sleep disturbances, and decreased social interaction.  The examiner did not address TBI Facets 1-4, 6 and 8, specifically, in the April 2014 examination report.  However, the examiner noted that the Veteran was diagnosed with PTSD with depression due to his fear of hostile military activity during service.  The examiner then concluded that 

100% of his cognitive problems appear to be secondary to his PTSD and depression and do not appear (0%) to be secondary to traumatic brain injury.  He reported his memory problems began 4 years after the last explosion he experienced, which is not consistent with cognitive disorder due to traumatic brain injury.  Several other evaluators indicated that he had no cognitive residuals due to TBI.

The Veteran underwent a VA PTSD examination in January 2015, at which time that examiner noted the April 2014 examiner's opinion that the Veteran's cognitive symptoms, particularly his memory problems, were related to his psychiatric disorder rather than his TBI.  The January 2015 examiner noted that the Veteran, on examination, had a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  The examiner did not indicate that any of those cognitive impairments were related to the Veteran's TBI; it was implied that all of those symptoms were related to the Veteran's psychiatric disorder rather than his TBI.  

Finally, the Veteran underwent a TBI VA examination in December 2015.  The examiner noted several in-service documents, including the September 2011 examination above, as well as the previously noted August 2012 TBI evaluation and other previous VA examinations.  Again, the Veteran reported two TBI incidents in service, the first during a parachute jump and the second as a result of an improvised explosive device (IED).  

Respecting his cognitive symptoms, the Veteran estimated that they began in 2009 and had worsened since that time.  He described poor memory for details such as dates and names; he felt his memory was not as strong for past events as it used to be.  In his work, he forgot procedures that should be familiar.  He described forgetting tasks and difficulty with focus and concentration; he sometimes has to read things 3 times in order to digest the information.  He felt his mental speed had slowed down, although he was very organized so that he could keep track of his papers.  He denied losing or misplacing items.  He did not describe any impulsive behavior or poor judgment.  He felt that he was prone to interrupting others in conversation, jumping in before they had finished talking; the examiner did not observe that behavior during the examination and the Veteran reported that nobody had made comments or complaints about that behavior to him.  He denied that his speech was verbose or inappropriate.  

He also reported being in psychiatric treatment since 2009.  The Veteran described continuous persistent depressed mood with anhedonia, amotivation and anergia.  He denied any suicidal thoughts since his attempt in 2009.  However, he describes his confidence and morale has been weak since he left the military.  He felt like there is a hole in his life now that he is no longer a soldier.  The Veteran noted that he does enjoy time with his wife and he is proud of his children, but he was not engaging in any enjoyable activities at this time.  He denied any feelings of guilt or self-blame, but has much sadness about the soldier he lost in Iraq.  He described solid sleep; he is diagnosed with sleep apnea and he uses his CPAP on a nightly basis.  His sleep was continuous and restorative, although he did struggle with low physical energy during the day at times.  

He also described intrusion, avoidance, negative cognition/mood, and arousal symptoms consistent with PTSD associated with his combat experiences.  He had intrusive thoughts that are triggered by media about killings, and thoughts of past deployments trigger sadness, anxiety and anger.  He was hypervigilant and avoidant of leaving his house because he does not want to relinquish the feeling of being in control of his environment.  He never sat with his back to doors, and in restaurants he has to sit in a corner with exits in sight.  He had feelings of distance and disengagement from others, although he was strongly involved with his church, including participating on the veteran's committee; he did not socialize with members outside of church events, however.  He described a good relationship with his children.  Some days, he was more reclusive in the work environment and focused exclusively on his work without interacting with others.  The Veteran described occasional worries about his children, but did not describe generalized nervousness, ruminative thoughts, or tension.  He felt financially comfortable.  He also reported irritability without any aggressive behavior; he denied classic panic attacks, although he did report having rare nightmares in which he woke up in an anxious sweat, but nightmares were not a significant issue.  He denied hallucinations or delusional thinking, and did not present with manic symptoms including periods of grandiosity, reduced need for sleep, or flight of ideas.  He was taking Tegretol, bupropion, and lamotrigine.  The Veteran also described his social functioning and indicated that he had a job with the Social Security Administration since leaving the military.  

Regarding the TBI Facets, the examiner noted that the Veteran had no complaints of impairment of memory, attention, concentration or executive functions; normal judgment; social interaction that was routinely appropriate; that he was always oriented to person, time, place and situation; normal visual spatial orientation; and, no neurobehavioral effects.  The other facets were noted as being addressed by a concurrent neurological TBI examination.  The examiner summarized the findings as follows:

The Veteran presents with a history of two mild head injuries, neither of which resulted in loss of consciousness or posttraumatic amnesia.  The parachuting accident resulted in brief alteration of consciousness, but the Veteran was able to continue on with his training at the time.  The blast injury also resulted in transient alteration of consciousness.  The Veteran was able to orient himself, mentally engage in the situation, and assist in caring for his injured soldiers.  His cognitive status in the aftermath of the injury was overwhelmed by the grief associated with the psychological trauma of the event.  He did not seek any treatment or assessment for head injury and service records are negative for any cognitive residuals.  In the interim between the head injuries and the present, the Veteran was able to earn his bachelor's degree and graduate cum laude, which was a stronger performance than his pre-head injury academics.  He managed a highly demanding and multi-faceted leadership role in the military.  He is currently performing as a service representative and is having no work performance problems, although he does describe occasional inefficiencies related to lapses in focus and memory.  Current cognitive testing suggests broadly average intellect with intact performance in most cognitive domains.  There are no indications of significant cognitive deficits at this time.  The characteristics of the reported head injuries suggest that they were mild in severity and any associated cognitive effects of these injuries would be expected to improve back to baseline.  The Veteran describes that his current cognitive complaints date back to 2009, which is not temporally associated with the claimed head injuries.  However, 2008-09 was a psychologically stressful time for the Veteran, as his daughter had a stroke at the age of 20, his ex-wife passed away, and he was facing occupational stress.  The cumulative effect of these stressors was a suicide attempt.  The level of stress and anxiety experienced by the Veteran certainly could have precipitated short-term memory and focus inefficiencies.  He has described fairly consistent symptoms of PTSD and depression since that time, and it is most likely that his psychological conditions are a significant factor underlying his subjective mental inefficiencies.  Moreover, the Veteran does have vascular risk factors, including sleep apnea and hypertension, that increase his risk for cognitive decline.  Finally, he is on medications (Tegretol, lamotrigine) with potential cognitive side effects.  Regarding the claim of logorrhea, which is characterized by excessive wordiness or talkativeness, the Veteran does not describe symptoms consistent with logorrhea today.  He describes concern about a tendency to interrupt in conversations, but this is not observed in the interview.  Mental health notes do not reflect any concern about loquaciousness, verbal overflow or inappropriate turn-taking in conversation.  Logorrhea could theoretically arise in the context of more significant head injury, particularly with frontal lobe assault.  It would most likely manifest as part of an overall picture of disinhibition and inappropriate behavior, of which there are no hints in the Veteran's presentation or history.  Logorrhea as an organic symptom caused by brain damage is unlikely with the mild head injuries described by the Veteran today.  Mild irritability is a fairly common symptom in the acute stages of concussion, but like cognitive residuals, it tends to improve in the aftermath of head injury.  The Veteran's more persistent irritability is most likely associated with his PTSD and depression and is subsumed by these diagnoses.  The described mild head injuries are unlikely to have resulted in organic psychological symptoms.  The Veteran's psychological symptoms, including hypervigilance, depressed mood, irritability, and anxiety, are most likely associated with his history of psychological combat trauma and are attributed to his previously service-connected PTSD and depression.  The Veteran reports white matter changes on fairly recent MRI, but records of this imaging are not available for review.  The white matter changes could be associated with benign aging, but it is difficult to make any kind of assessment without access to the imaging results or report.  In sum, it is less likely than not (less than 50% probability) that the Veteran has any cognitive or psychological residuals of TBI.  The head injuries were fairly mild, the Veteran has functioned well cognitively in the interim years, and neuropsychological screening does not reveal any notable cognitive deficits.  The Veteran's psychological symptoms, including irritability, are subsumed under his previously service-connected PTSD and depression.  There is no evidence of logorrhea at this time.  The TBI psychological/cognitive facets are, therefore, rated at 0.

In the neurologic TBI examination, the Veteran again reported 2 TBI incidents in service.  He reported no neurogenic bowel or bladder symptoms; he had erectile dysfunction since around 2009 that was not temporally related to the TBI incidents so was not due to his TBI.  Headaches were noted to be muscle-tension headaches that were not temporally associated with his TBIs in service.  The Veteran further reported age-related vision changes particularly within the last 6 months without any complaints of photosensitivity or convergence insufficiency symptoms.  He had impaired hearing of gradual onset that required amplification in 2010.  He also reported a slight decrease in smell of unknown duration, although he had normal taste.  No other cranial nerve deficits or endocrine dysfunction were reported.  His balance was normal, as was his gait.  He also had diagnoses of GERD, hypertension, depression and OSA.  

With regards to the TBI facets, the Veteran had normal motor activity; no subjective symptoms; normal consciousness; and, he was able to communicate by (expressive communication) and to comprehend spoken and written language.  The examiner again reiterated that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions related to his TBI.  The examiner concluded that the Veteran's TBI did not impact his ability to work.  

Analysis

The Veteran is currently assigned a noncompensable evaluation for residuals of his TBI, effective February 1, 2012-the date following his discharge from service-under Diagnostic Code 8045.

Diagnostic Code 8045 provides for the evaluation of traumatic brain injury residuals.  See 38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  

Based on the foregoing evidence, above, the Board finds that the Veteran does not exhibit psychiatric symptoms beyond what are already specifically contemplated by his rating for PTSD and depression, which have been separately evaluated.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board will not address that area of dysfunction, as such symptoms have already been assessed under the separate evaluation for that disability.  See 38 C.F.R. § 4.14 (2015).  

Likewise, the Board finds that there are no noted other subjective or physical residuals, such as headaches, related to the Veteran's TBI which the Board needs to evaluate at this time.  The Veteran's headaches, hearing loss, tinnitus, and other service-connected disabilities have all been independently related to the Veteran's military service and are not shown to be related to his service-connected TBI.  Accordingly, the Board will also not address any of those disabilities at that time.  See Id.

With regards to the specific criteria facets under Diagnostic Code 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified, the Board finds the following:

(1) Memory, Attention, Concentration, Executive Functioning: The Veteran is assessed a "0" for no complaints of impairment of memory, attention, concentration or executive functions.  

While the Board acknowledges that it appears in the Veteran has mild memory loss, and problems with focus and concentration throughout the appeal period, the examiners all routinely associate those impairments with the Veteran's separately-service connected psychiatric disability.  Furthermore, while the Board acknowledges that the Veteran believes that he has memory, attention and concentration issues resultant from his TBIs in service, the Board notes that the Veteran is not competent to render such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Instead, the Board relies on the several examiners' opinions throughout the record that indicated that the Veteran's memory, attention, concentration and executive functioning are normal respecting the effects of his TBI; those examiners acknowledge some memory, concentration and attention deficiencies, although such deficiencies are always attributed to the Veteran's separate psychiatric disability.  Such evidence is the most probative evidence of record.  Therefore, the Board finds that these cognitive dysfunctions have been contemplated by the Veteran's separately service-connected psychiatric disability and there are no unaccounted for cognitive symptoms that are singularly associated with the Veteran's TBI residuals at this time.  Accordingly, the Board finds that the evidence of record warrants a "0" for this TBI facet.  

(2) Judgment: The Board finds that the Veteran's judgment is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran demonstrates mildly impaired judgment, including for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  At no time throughout the appeal period does the Veteran demonstrate mildly impaired judgment, based on review of the above evidence.  Moreover, even if the evidence were to demonstrate such impairment in judgment, such impairment has been attributed to the Veteran's separate service-connected psychiatric disability.  See Id.  Thus, the Board is unable to assign a higher level of severity for this facet.

(3) Social Interaction: The Board finds that the Veteran is routinely able to socially interact appropriately throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran's demonstrates social interaction that is occasionally inappropriate.  At no time throughout the appeal period is the Veteran deemed to be even slightly inappropriate in his social interactions by any treating physician or examiner.  Moreover, even if the evidence were to demonstrate such impairment in social interaction, such impairment has been attributed to the Veteran's separate service-connected psychiatric disability.  See Id.  The Board is therefore unable to assign a higher level of severity for this facet.

(4) Orientation: The Board finds that the Veteran's orientation is always oriented to person, time, place and situation throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A review of the evidence shows that the Veteran has also been consistently evaluated as oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  Moreover, even if the evidence were to demonstrate such impairment in orientation, such impairment has been attributed to the Veteran's separate service-connected psychiatric disability.  See Id.  Thus, the Board cannot assign a higher level of severity for this facet.

(5) Motor Activity: The Board finds that the Veteran's motor activity is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "1" is not warranted unless the evidence demonstrates that his motor activity is mostly normal, but mildly slowed at times due to apraxia.  The evidence demonstrates that the Veteran's motor activity throughout the appeal period is normal without any apraxia.  Thus, the Board is unable to assign a higher level of severity for this facet.

(6) Visual Spatial Orientation: The Board finds that the Veteran's visual spatial orientation is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the evidence demonstrates mild impairment, such as occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, but is able to use a Global Positioning System (GPS).  Based on the above record, the Veteran is not shown, particularly in his VA examinations, to be mildly impaired in his visual spatial orientation; in fact, all of the evidence demonstrates that his visual spatial orientation throughout the appeal period was normal.  Thus, the Board is unable to assign a higher level of severity for this facet.

(7) Subjective Symptoms: The Board finds that the Veteran's subjective symptoms do not interfere with his work, instrumental activities of daily living, or work, family or other close relationships, throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless there are three or more subjective symptoms that mildly interfere with those areas of the Veteran's functioning, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to light and/or sound.  

Again, as noted above, the Veteran has several "subjective symptoms," such as headaches which have been found to be separately service connected and are therefore not evaluated as due to the Veteran's TBI.  Moreover, while the March 2014 examiner noted that the Veteran did have mild interference due to his subjective symptoms, the listed subjective symptoms were headaches, sleep disturbance, and memory problems.  All of those "subjective symptoms" have been related by the examiners, including the March 2014 examiner, as either due to a separate muscle-tension headache disability or separate psychiatric disability, neither of which is due to the Veteran's TBI.  Instead, those "subjective symptoms" are already evaluated under the evaluations for those two separate service-connected disabilities and therefore cannot be contemplated for evaluation under this facet.  See 38 C.F.R. § 4.14.  

The evidence does not demonstrate that the Veteran's TBI residuals manifest any other subjective symptoms throughout the appeal period, as all of the other examiners indicated that there were no subjective symptoms of the Veteran's TBI during examination.  Likewise, the Veteran's lay statements continually address memory and concentration issues, addressed by that facet, above.  Thus, the Board is unable to assign a higher level of severity for this facet.

(8) Neurobehavioral Effects: The Board finds that the Veteran's neurobehavioral effects do not interfere with workplace or social interaction, throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran's neurobehavioral effects occasionally interfere with workplace or social interaction, or both, but does not preclude them; examples of neurobehavioral effects include irritability, impulsivity, unpredictability, lack of motivation, verbal or physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired aware of disability.  

In this case, the Veteran is not shown to have any of the above neurobehavioral effects that are unaccounted for by his psychiatric disorder for which he is separately evaluated, or that any neurobehavioral effects are related to his traumatic brain injury instead of his psychiatric disorder.  Regardless, it does not appear that the Veteran experiences any interference with his workplace or social interactions throughout the appeal period as a result of any of the above factors, and instead is shown to have high performance in school during the appeal period and to have adequate social interactions with his family in particular.  The Veteran additionally is employed at the Social Security Administration throughout the appeal period, and although he has indicated some performance issues in that job, such performance issues are not related to neurobehavioral effects but rather concentration and memory issues, which again, are addressed in the above facet and also have been attributed to and contemplated by the evaluation of his separately service-connected psychiatric disability.  The Board is therefore unable to assign a higher level of severity for this facet.

(9) Communication: The Board finds that the Veteran's communication is able to communicate by and to comprehend spoken and written language throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "1" is not warranted unless comprehension or expression, or both, of either spoken or written language is only occasionally impaired, and the Veteran is able to communicate complex ideas.  No such occasional impairment in either spoken or written language, in either comprehension or expression, is shown throughout the appeal period, nor is the Veteran unable to communicate complex ideas throughout the appeal period; in fact, the Veteran attained his bachelor's degree during the appeal period (performing very well academically), demonstrating adequate ability in conveying complex ideas that such a level of education would necessarily entail.  Moreover, every examiner has indicated that the Veteran was able to communicate effectively and appropriately throughout the appeal period.  Thus, the Board is unable to assign a higher level of severity for this facet.

(10) Consciousness: The Board finds that the Veteran's consciousness is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "Total" is not warranted unless there is evidence of persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  The Veteran is clearly not in a persistently altered state of consciousness throughout the appeal period, as demonstrated by the above evidence.  Thus, the Board is unable to assign a higher level of severity for this facet.

Additionally, the Board has carefully compared the level of severity and symptomatology of the Veteran's TBI disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the totality and the severity of the Veteran's functioning is contemplated by the Rating Schedule, including a wide variety of physical, emotional/behavioral, cognitive, psychiatric, and other subjective symptoms and types of impairment.  For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability, referral for extraschedular consideration is not in order.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is raised by the record under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his TBI residuals or his other service-connected disabilities.  In fact, the Veteran is shown to be working at the Social Security Administration throughout the appeal period, since his discharge from military service.  Since there is no evidence of record that the Veteran's TBI residuals cause him to be unable to secure and follow substantially gainful employment, the Board finds that the matter of entitlement to a TDIU is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In short, all of the above facets are shown to have a severity level of "0" throughout the appeal period.  While the Veteran complained of memory, concentration, and attention problems, as well as other "subjective symptoms" such as headaches, sleep disturbance, and decreased social interaction, those symptoms have been attributed to and contemplated by the Veteran's various other separately service-connected disabilities, particularly his headache and psychiatric disabilities.  

Accordingly, a TBI facet severity of "0" is the highest level assigned throughout the appeal period, and therefore a compensable evaluation cannot be awarded for the Veteran's residuals of his TBI, based on the evidence of record in this case.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045.  



In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 10 percent evaluation, but no higher, throughout the appeal period for essential hypertension is granted.  

A compensable evaluation for residuals of TBI is denied.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


